Citation Nr: 0201883	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  97-23 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from July 1978 to August 1982 
and from October 1990 to July 1991.  

In a March 1996 rating decision, the New Orleans, Louisiana 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in pertinent part, denied service connection for a low 
back disability and for post-traumatic stress disorder 
(PTSD).  The veteran appealed the denial of these two issues 
to the Board.  In a July 1999 decision, the Board denied 
service connection for a low back disability as not well-
grounded and remanded the issue of service connection for 
PTSD to the RO for further action.  

The veteran appealed the Board's denial of service connection 
for a low back disability to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In February 2001, the Court vacated the 
Board's decision on the issue of service connection for a low 
back disability and remanded the claim for further 
proceedings in compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5107, 5126 (West Supp. 2001).  The Board notes that to 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim and redefine the 
obligations of VA with respect to the duty to assist.  Thus, 
the issue of service connection for a low back disability 
must be considered on the merits.  The issues of entitlement 
to service connection for a psychiatric disorder and Gulf War 
syndrome have been raised.  The issues are referred to the RO 
for any additional action that is necessary.




REMAND

As noted, this case has been remanded by the Court to the 
Board for consideration of the claim in light of the VCAA.  

The veteran in this case served on active duty during two 
different periods, from July 1978 to August 1982, and from 
October 1990 to July 1991.  A review of the service medical 
records from the first period of service does not show that 
there were any complaints, findings, treatment, or diagnosis 
of a back disability.  The veteran's separation examination 
for that period of service is likewise negative for any back 
abnormality.  The veteran also does not assert that he 
injured his back or incurred back disease during that period 
of service.  

At his personal hearing before a hearing officer at the RO in 
October 1997, the veteran presented his assertions.  The 
veteran indicated that between his two periods of service, he 
injured his back in 1987 while working when he was moving 
furniture.  The veteran related that while the back improved 
thereafter, it was never the same.  Also, the veteran 
asserted that he underwent a spinal tap at a VA hospital in 
1986 or 1987 which also caused back problems.  Prior to 
entering his second period of service, the veteran maintained 
that his back was at the "80%" of normal level.  Thereafter, 
the veteran maintained that he injured his back while serving 
in the Persian Gulf during his second period of service.  The 
veteran stated the he suffered a back injury when he jumped 
off a 5 ton truck in December 1990.  The veteran also 
maintained that at the time of his May 1991 redeployment 
examination, he reported having a back injury.  The veteran 
also reported that following service, he reinjured his back 
in August 1992 when he was in the Reserves while he was 
unloading weapon racks.  

The veteran currently asserts that he did not have a back 
disability which preexisted his entry into his second period 
of service and, as such, is entitled to the presumption of 
soundness with regard.  He asserts that he suffered a back 
injury during his second period of service and current back 
disability is related thereto.  

A review of the service medical records from the second 
period of service shows that the veteran was afforded an 
enlistment examination for his second period of service in 
January 1990.  At that time, no musculoskeletal or 
neurological abnormality of the back was noted.  However, 
thereafter, on the May 1991 redeployment examination, the 
veteran reported that he had a back injury while in the 
Southwest Asia region and that he had recurrent back pain.  
The examiner noted that the veteran had low back pain which 
was intermitted and which preexisted service.  

An August 1992 medical record from the Fort Polk medical 
facility notes that the veteran complained of recurrent back 
pain with the last episode occurring while he was loading 
weapons.  The diagnosis was musculoskeletal low back pain.  
An August 1993 medical record noted that the veteran 
complained of low back pain with a history of low back pain 
since 1986 following a spinal tap.  The evaluation revealed 
normal findings.  The assessment was chronic low back pain.  
A September 1993 VA examination revealed that the veteran 
complained of having back pain for 2 years after jumping off 
a truck while on active duty in the Persian Gulf.  The 
diagnosis was no objective findings of abnormality or pain 
the lumbar spine at this time.  

Private medical records dated in October 1993 showed that the 
veteran reported that he injured his back while lifting 
furniture at his job.  The diagnosis was lumbosacral strain.  
A contemporaneous x-ray was negative for pathology.  Private 
medical records from May to July 1994 showed that the veteran 
complained of back pain radiating to his legs.  The veteran 
reported that he was pushing furniture when he injured his 
back.  The diagnosis was lumbosacral strain.  According to 
the June 1994 letter of a private orthopedic consultant, the 
veteran reported that he had injured his back the previous 
month handling furniture at his job.  The physician noted a 
previous on-the-job lifting injury to the back which occurred 
in 1993 and for which the veteran was out of work for one 
week as well as a prior on-the-job lifting injury to the back 
which occurred in 1988 and for which the veteran was out of 
work for three weeks.  Evaluation revealed subjective 
complaints of pain with palpation of the paraspinous muscles 
of the lumbar spine with pain the left sciatic notch region.  
A July 1994 magnetic resonance imaging (MRI) revealed 
degenerative changes at L5-S1 of the intervertebral disc 
without evidence of a herniated component.  An October 1994 
VA examination revealed that the veteran related that he 
injured his back during service.  Physical examination 
revealed questionable tenderness in the lower lumbar spine, 
but all other findings were within normal limits.  X-rays 
showed Schmorl's nodes, but the findings were reported as 
negative.  The diagnosis was possible lumbar spine sprain.  A 
February 1996 VA examination revealed that the veteran 
complained of having low back pain for 4 years.  However, 
physical examination revealed normal range of motion and the 
diagnosis was no objective finding of lumbar back disability 
at this time.  Private medical records from June 1996 and 
February 1997 showed that the veteran complained of back pain 
following an injury on the job in April 1996.  The veteran 
also reported a history of back injury occurring 2 years 
previously from which he occasionally suffered a backache.  
Physical examination revealed slight decreased range of 
motion and some tenderness in he lumbar paraspinous muscles.  
A June 1996 MRI revealed left posterior lateral L4-L5 disc 
deformity suspicious for focal bulge affecting the left L4 
nerve root and a right paracentral posterior disc annulus 
fibrosis deformity with the appearance of focal bulge 
affecting the right S1 nerve root.  

In sum, there is no record of back problems during the first 
period of service.  There is evidence of back problems 
occurring between the veteran's two periods of service.  
There is evidence of reported back pain during the veteran's 
second period of service.  There are post-service diagnoses 
of back disability after the veteran's release from his 
second period of service, characterized as musculoskeletal 
low back pain, lumbosacral strain, degenerative changes at 
L5-S1 of the intervertebral disc without evidence of a 
herniated component, and left posterior lateral L4-L5 disc 
deformity suspicious for focal bulge affecting the left L4 
nerve root possible sprain and a right paracentral posterior 
disc annulus fibrosis deformity with the appearance of focal 
bulge affecting the right S1 nerve root.  

First of all, the Board notes that there is no record of the 
1986-1987 spinal tap done at a VA hospital.  Second, the 
veteran reported that following the 1987 back injury, he was 
treated by Robert L. Mimeles at the Occupational Health 
Center in New Orleans, Louisiana, but the only records dated 
from this physician are dated in 1994.  

The Board finds that a VA examination should be conducted.

In addressing the directives of this remand decision, the RO 
must review the claims file and ensure that all notification 
and development action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is completed.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The veteran and his representative 
are informed that they should submit 
additional medical records which 
establish that he had a back disability 
prior to his entry into his second period 
of service and establishing aggravation 
of that back disability therein; and/or 
establishing that any current back 
disability is related to service.   

2.  The RO should contact the veteran and 
determine which VA facility administered 
the spinal tap in 1986 or 1987.  
Thereafter, the RO should obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran from that 
facility.  These records should be 
associated with the claims file.

3.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from 
Robert L. Mimeles/the Occupational Health 
Center in New Orleans, Louisiana, 
specifically those dated in 1987 for 
treatment of a back injury.  These 
records should be associated with the 
claims file.  

4.  The veteran should be afforded a 
spine examination.  All indicated testing 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner.  It is 
requested that the examiner determine the 
veteran's most accurate diagnosis.  The 
examiner is requested to opine as to 
whether the veteran's diagnosed post-
service back diagnoses are related to the 
reported inservice back pain or any other 
incident in service.  The examiner is 
referred to the history outlined in this 
Remand. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  The RO should then review the claim, 
if upon completion of the above actions 
the claim remains denied, the case should 
be returned to the Board after compliance 
with appellate procedures.

7.  The veteran and the representative 
are informed that at this time, there is 
no competent evidence linking the post 
service diagnoses to the inservice 
complaints.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


